PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 7,814,598
Issue Date:   19 Oct 2010
Application No. 12/032,995
Filing or 371(c) Date: 18 Feb 2008
Attorney Docket No.   285548/08-1313 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the petition under 37 CFR 1.182 for expedited processing.  This is also a decision in response to the petition under 37 CFR 1.182, requesting a duplicate ribbon copy, which is being treated as a duplicate Letters Patent for the above-identified patent, both petitions were filed 28 October 2021.

The petition to expedite under 37 CFR 1.182 is GRANTED. 

The petition to receive a duplicate Letters Patent is GRANTED. 

Inquiries regarding issuance of duplicate Letters Patent may be directed to Rochaun Hardwick in the Office of Data Management at (571) 272-4200.

A copy of this decision is being faxed to the Office of Data Management (ODM) for issuance of a duplicate Letters Patent.  The duplicate Letters Patent is being sent to the address currently of record. 

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735.  


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET

cc:	Rochaun Hardwick,  Randolph Square, 9th Floor, Room D33 (Fax No. (571) 270-9958)